12/10/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0178



                            No. DA 21-0178

CITY OF KALISPELL,

           Plaintiff and Appellee,
     v.

GORDON THOMAS LEWIS ZUNDEL,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 19, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 10 2021